
	

113 S2726 IS: Captive Insurers Clarification Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2726
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Leahy (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To clarify the definition of nonadmitted insurer under the Nonadmitted and Reinsurance Reform Act
			 of 2010, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Captive Insurers Clarification Act.
		2.Captive insurersSection 527 of the Nonadmitted and Reinsurance Reform Act of 2010 (15 U.S.C. 8206) is amended—(1)by redesignating paragraphs (4) through (16) as paragraphs (5) through (17), respectively;(2)by inserting after paragraph (3) the following:(4)Captive insurance companyThe term captive insurance company includes any insurance company—(A)that is wholly owned, directly or indirectly, by a single parent company, and whose primary purpose
			 is to provide insurance to  cover the risks of such single parent company
			 or any affiliates of such single parent company;(B)that is wholly owned, directly or indirectly, by a group of companies, and whose primary purpose is
			 to provide insurance to  cover the risks of  such group of companies or
			 any affiliates of such group of  companies; and(C)that is wholly owned, directly or indirectly, by an industry, trade, or service group or
			 association, and whose primary purpose is to provide insurance to cover
			 the risks to any member in such group or association or any affiliate of
			 such member.; and(3)in paragraph (12)(B), as so redesignated—(A)by striking  (B) does not include a risk retention group and inserting the following:(B)does not include—(i)a risk retention group;(B)by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(ii)a captive insurance company..
				
